
	
		II
		109th CONGRESS
		2d Session
		S. 3806
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Ms. Snowe (for herself,
			 Mrs. Lincoln, Mrs. Hutchison, and Mr.
			 Kerry) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  shorter recovery period for the depreciation of certain improvements to retail
		  space.
	
	
		1.Recovery period for
			 depreciation of certain improvements to retail space
			(a)15-Year recovery
			 periodSubparagraph (E) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 15-year property) is amended by striking
			 and at the end of clause (vii), by striking the period at the
			 end of clause (viii) and inserting , and, and by adding at the
			 end the following new clause:
				
					(ix)any qualified
				retail improvement
				property.
					.
			(b)Qualified retail
			 improvement propertySubsection (e) of section 168 of such Code
			 is amended by adding at the end the following new paragraph:
				
					(8)Qualified retail
				improvement property
						(A)In
				generalThe term qualified retail improvement
				property means any improvement to an interior portion of a building
				which is nonresidential real property if—
							(i)such portion is
				open to the general public and is used in the trade or business of selling
				tangible personal property or services to the general public; and
							(ii)such improvement
				is placed in service more than 3 years after the date the building was first
				placed in service.
							(B)Certain
				improvements not includedSuch term shall not include any
				improvement for which the expenditure is attributable to—
							(i)the enlargement of
				the building,
							(ii)any elevator or
				escalator, or
							(iii)the internal
				structural framework of the
				building.
							.
			(c)Requirement to
			 use straight line methodParagraph (3) of section 168(b) of such
			 Code is amended by adding at the end the following new subparagraph:
				
					(I)Qualified retail
				improvement property described in subsection
				(e)(8).
					.
			(d)Alternative
			 systemThe table contained in section 168(g)(3)(B) of such Code
			 is amended by inserting after the item relating to subparagraph (E)(viii) the
			 following new item:
				
					
						
							
								(E)(ix)39
								
							
						
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to qualified
			 retail improvement property placed in service after the date of the enactment
			 of this Act.
			
